The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 23, 2014

                                       No. 04-14-00560-CR

                                         Vernon TRAVIS,
                                            Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. B13637
                         Honorable Stephen B. Ables, Judge Presiding


                                          ORDER
        The court reporter’s record was due September 5, 2014, but was not filed; however, on
September 4, 2014, the reporter filed a notification of late record stating the record was not filed
because appellant had not paid or made arrangements to pay the reporter’s fee to prepare the
record and that appellant is not entitled to the record without paying the reporter’s fee for
preparing the record. Accordingly, on September 9, 2014, we ordered appellant to provide
written proof to this court on or before September 19, 2014, that either (1) the reporter’s fee had
been paid or arrangements had been made to pay the reporter’s fee; or (2) appellant is entitled to
have the reporter’s record furnished without charge. See TEX. R. APP. P. 20.2. We advised that
if appellant failed to respond within the time provided, appellant’s brief would be due thirty days
after the clerk’s record is filed, and the court would only consider those issues or points raised in
appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP. P.
37.3(c).

        On September 17, 2014, appellant filed a response. However, this document was solely
in response to our order to pay for the clerk’s record, which was filed September 12, 2014.
Appellant never filed a response to this court’s September 9, 2014 order regarding payment for
the reporter’s record.

        Accordingly, per our September 9, 2014 order, we ORDER appellant to file appellant’s
brief in this court on or before October 13, 2014 — thirty days from the date the clerk’s record
was filed — and advise appellant that this court will consider only those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision.
        We order the clerk of this court to serve a copy of this order on all counsel and the court
reporter.



                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court